Citation Nr: 0838820	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for status post hemigastrectomy and vagotomy for duodenal 
ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board notes that the veteran has raised claims of service 
connection for anemia and diabetes mellitus as secondary to 
service connected status post hemigastrectomy and vagotomy 
for duodenal ulcers.  These claims are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service connected status post hemigastrectomy 
and vagotomy for duodenal ulcer results in a post-gastrectomy 
syndrome that is no more than mild in degree.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post hemigastrectomy and vagotomy for duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes (DC's) 7308, 7348 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

There are diseases of the digestive system particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.

Ratings under DC's 7301 though 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The veteran's service-connected status post hemigastrectomy 
and vagotomy for duodenal ulcer is currently rated as 20 
percent disabling under DC 7308, which provides for 
postgastrectomy syndromes.  His 20 percent rating 
contemplates a mild postgastrectomy syndrome, characterized 
by infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations. 

A 40 percent evaluation is warranted under this DC 7308 for 
moderate postgastrectomy syndromes, characterized by less 
frequent episodes of epigastric disorders with mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent disability rating is warranted for severe 
postgastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.

Residuals of a vagotomy with pyloroplasty or 
gastroenterostomy is rated under 38 C.F.R. § 4114, DC 7348.  
This provides a 40 percent rating when followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  With symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea, a 30 percent rating is assigned.  This 
diagnostic code also provides that a recurrent ulcer 
following complete vagotomy is to be rated under DC 7305, 
minimum rating 20 percent; and to rate dumping syndrome under 
DC 7308.

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In cases where there are conflicting statements or opinions 
from medical professionals it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Court stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, 
the Federal Circuit commented that such instances include to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id.  Similarly, 
the Court has held that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

As to the Board's determinations regarding credibility, the 
Federal Circuit has stated: "This is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).  Credibility of lay 
evidence may involve review of numerous factors, such as 
internal consistency, facial plausibility and consistency 
with other evidence of record and pecuniary interest.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

In this case, the veteran filed a claim for an increased 
rating in June 2002, reporting a need to eat 6-9 small meals 
per day due to pain, vomiting and uncontrollable dumping 
syndrome.  In August 2003, he further described stool 
leakage, severe gas, weakness, lightheadedness, post-prandial 
pain, and sweating.  In February 2007, he testified to 
diarrhea, loss of energy, stomach pain and weight loss.  He 
attributes his symptoms to his service connected status post 
hemigastrectomy and vagotomy for duodenal ulcers.

The medical record, however, reflects a conflict in the 
evidence as to the etiology of the veteran's gastrointestinal 
complaints.  In June 2007, the Board ordered a VA examination 
to determine the nature and severity of the veteran's service 
connected status post-hemigastrectomy and vagotomy for 
duodenal ulcers.  The examiner was requested to distinguish, 
to the extent possible, the symptoms associated with the 
veteran's service connected disability as opposed to a non-
service connected pancreatitis disability.

In August 2007, a VA examiner provided opinion as to the 
nature and etiology of the veteran's gastrointestinal 
complaints as requested by the Board.  The Board will 
undertake an extensive longitudinal review of the record to 
properly evaluate the probative value to be assigned to the 
findings in this examination report in light of all the 
evidence of record.

Considering the criteria of DC 7308, the Board finds that the 
veteran's service connected status post-hemigastrectomy and 
vagotomy for duodenal ulcers does not meet the criteria for a 
rating greater than 20 percent for any time during the appeal 
period.  The Board notes that the credible lay and medical 
evidence demonstrates that the veteran's service connected 
status post hemigastrectomy and vagotomy for duodenal ulcer 
results in a post-gastrectomy syndrome that is no more than 
mild in degree.

The most persuasive evidence in this case consists of the 
August 2007 VA compensation and pension examination report 
based upon examination of the veteran and review of the 
claims folder.  At that examination, the veteran described 
episodes of nausea approximately 3 times per week; 
circulatory disturbance after meals, occurring between 15 and 
30 minutes after a meal, requiring him to relieve himself; 
occasional stomach pains; and episodes of diarrhea or loose 
stool three times per week.  He denied hematemesis, melena or 
hypoglycemic reactions.  He weighed 178 pounds, and reported 
that his weight fluctuated up to 10 pounds.  He had a history 
of anemia.  

Following examination and review of the claims folder, the 
examiner provided the following opinion:

The examiner is to give opinion whether the 
veteran's disability due to his service connected 
status post hemigastrectomy and vagotomy for 
duodenal ulcer is manifested by episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with 
diarrhea and weight loss or whether this disorder 
is manifested by nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and 
anemia.

The veteran's symptoms associated with nausea, 
sweating, circulatory disturbances after meals, 
occasional diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia are more 
likely than not related to the veteran's chronic 
pancreatitis.  

The veteran was seen at Wade Park VA GI clinic on 
numerous occasions.  They know the veteran well 
in this clinic.  The veteran did have recent EGD 
and colonoscopy.  The EGD was benign, did show 
that he had the Billroth I surgery with 
anastomosis and did show gastric remnants, 
erythema and shallow erosions from his previous 
duodenal ulcers.  

The examiner is also to state whether the 
veteran's service connected status post 
hemigastrectomy and vagotomy for ulcers 
distinguish symptoms between this and his non 
service connected pancreatitis.

The veteran's chronic pancreatitis causes him to 
have abdominal pains.  He does experience some 
sweating but he has radiating pain into the back.  
The veteran was seen in the GI clinic June 7th 
2007 and as per reason for the consult the 
veteran says his exacerbations would be typical 
of his acute flares of pancreatitis.  As far as 
distinguishing the two symptoms it would be pure 
speculation.

Overall, the August 2007 VA compensation and pension 
examination report provides strong evidence against this 
claim, showing that the veteran's symptoms of nausea, 
sweating, circulatory disturbances after meals, occasional 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia are more likely than not related to 
non-service connected pancreatitis disability.

The Board finds that the opinion provided by the VA 
examination in August 2007 is consistent with the overall 
evidentiary record and highly probative.  For example, a 
December 2002 VA clinical record shows that the veteran was 
seen with complaints of decreased appetite, fever, chills, 
diarrhea and vomiting.  He reported that his persistent 
abdominal pain was exacerbated with any alcohol ingestion, 
which had occurred 2-3 days previous.  He further reported 
regularly having diarrhea after meals.  He was treated and 
diagnosed with pancreatitis.  He received inpatient treatment 
for chronic pancreatitis with pancreatic pseudocysts 
"[s]econdary to etoh [alcohol] abuse," with associated 
symptoms of abdominal pain, nausea and vomiting, in October 
2004, from December 2004 through March 2005, and in April 
2005.  A February 2006 gastrointestinal (GI) consultation 
attributed these continued symptoms with pancreatitis, noting 
that the veteran's diarrhea and abdominal pain improved with 
pancreatic enzyme treatment.  A June 2007 GI consultation 
again noted that the veteran's severe pain with eating was 
attributable to his pancreatitis.  

Furthermore, the veteran's VA nutritional consultations have 
been made in conjunction with follow-up (f/u) treatment for 
chronic pancreatitis.  The veteran's prescriptions of a 
Fentanyl Patch, various narcotics and, more recently, 
morphine have been directed at treatment for pancreatic 
abdominal pain.

Overall, the veteran's VA clinical records provide strong 
evidence against his claim, confirming the impression of the 
August 2007 VA compensation and pension examiner that the 
veteran's non service connected pancreatitis is in large part 
responsible for his gastrointestinal complaints.

The Board does recognize that the veteran had a baseline 
history of dumping syndrome, due to service connected status 
post-hemigastrectomy and vagotomy for duodenal ulcers, prior 
to the onset of his pancreatitis.  The VA examiner in August 
2007 also could not disassociate symptoms of circulatory 
disturbance from the service connected post gastrectomy 
syndrome.  The veteran's clinical records also include 
impressions of hypoglycemic episodes due to poor eating and 
dumping syndrome.

In December 2002, the veteran described to a VA examiner as 
"regularly having chronic diarrhea after meals."  In July 
2005, he reported having one bowel movement per day.  A 
December 2005 VA clinical record noted the veteran to have 
"min[imal] diarrhea."  On VA examination in August 2007, 
the veteran described episodes of diarrhea or loose stool 
three times per week.  This evidence directly contradicts the 
veteran's written statements in support of his claim alleging 
uncontrollable dumping syndrome with stool leakage.  

The Board finds that his report to VA examiners showing no 
more than mild diarrhea symptoms is more consistent with the 
evidentiary record and, thus, is entitled to greater 
probative weight.  

The Board also takes note that the criteria for a 40 or 60 
percent rating under DC 7308 requires a postgastrectomy 
syndrome productive of "weight loss."  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  The 
veteran's alleges weight loss manifested during this appeal 
period.  He previously testified in 1999 that, according to 
his doctor, his ideal weight was 190 pounds.  In February 
2007, he testified to a general pre-service weight of 195 
pounds.

Historically, the veteran entered service in May 1968 with a 
recorded weight of 181 pounds and a height of 703/4 inches.  
After the onset of his disease in 1971, a VA examination in 
July 1971 showed a recorded weight of 164 pounds.  
Thereafter, the post-service medical records prior to the 
appeal period show that he maintained a body weight of 175.5 
to 187 pounds. 

During the appeal period, the veteran's VA clinical records 
document recorded weights, measured in pounds, of 164 
(December 1, 2002), 180.6 (December 6, 2002), 188 (January 
2003), 192 (February 2003), 180 (March 2003), 182 (June 
2003), 175.2 (August 2003), 179 (October 2003), 175 (February 
2004), 163-166 (February 2005), 162.8 (July 2005), 185 
(February 2006), 177-189.4 (June 2007), 178.6 (July 2007), 
170 (August 21, 2007), 164.4 (August 27, 2007), 173.8 
(September 4, 2007), 178.5 (September 14, 2007), 175.5 
(October 4, 2007), 173.9 (December 13, 2007), and 174 
(December 18, 2007).

Notably, VA clinical records describe the veteran's usual 
weight at either 175 pounds (December 2007) or 180 pounds 
(February 2005).  A February 2005 VA clinician provided an 
assessment that the veteran's ideal weight is 178 pounds.  
The onset of the veteran's disease occurred many years ago, 
wherein he weighed 181 pounds prior to becoming ill.  For 
purposes of this decision, the Board finds that the medical 
opinion concerning the veteran's ideal weight of 178 pounds 
is an appropriate baseline weight to evaluate the presence or 
absence of weight loss.

As reflected by the record, the veteran's weight has varied 
during the appeal period with his periods of weight loss 
largely corresponding to his contemporaneous treatment for 
non-service connected pancreatitis disability.  However, even 
discounting the effects of non-service connected 
pancreatitis, the veteran has not experienced even a 
"minor" weight loss, as defined in 38 C.F.R. § 4.114 (a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer), for any time 
during the appeal period.  But, as indicated above, the 
medical evidence has attributed the veteran's poor eating and 
weight loss to his non-service connected pancreatitis 
disability.

The veteran is competent to describe symptoms such as 
abdominal pain, nausea, diarrhea, weight loss, circulatory 
disturbance and vomiting.  In fact, it is not disputed that 
he has manifested such symptoms at various times during the 
appeal period.  However, the veteran is not competent to 
attribute such symptoms to his service connected status post-
hemigastrectomy and vagotomy for duodenal ulcers as opposed 
to a non-service connected pancreatitis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).  
The Board is also not competent to distinguish the etiology 
of these symptoms.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In this case, the competent medical evidence has primarily 
attributed the veteran's nausea, sweating, circulatory 
disturbances after meals, occasional diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia to his 
non-service connected chronic pancreatitis.  Other medical 
evidence attributing mild symptoms of diarrhea and 
circulatory disturbance to service connected disability, 
there is no persuasive medical evidence to the contrary.  The 
veteran's allegations of uncontrolled dumping syndrome and 
having a baseline weight of 195 pounds are simply not 
credible. 

Simply stated, the veteran's statements are outweighed by the 
post-service medical record, which the Board finds provides 
highly probative evidence against this claim. 

Overall, the credible lay and medical evidence establishes 
that the veteran's service connected status post 
hemigastrectomy and vagotomy for duodenal ulcer results in a 
post-gastrectomy syndrome that is no more than mild in 
degree.  Accordingly, the preponderance of the evidence is 
against a higher rating under DC 7308.  The benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Turning to the question of entitlement to a higher rating 
under DC 7348, the Board notes that there is no medical 
evidence of a recurrent ulcer, stricture or gastric 
retention.  Based on the lay and medical evidence, as above, 
the preponderance of the evidence is also against a finding 
of persistent diarrhea.  

The Board notes that a diagnosis of chronic, moderate 
gastritis was confirmed by upper GI and biopsy studies in 
June 2007.  The veteran was diagnosed with alcoholic 
gastritis in October 1994.  The controlling precedential 
authority makes clear that compensation may not be granted 
for a disability that arises from a veteran's abuse of 
alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 
1368 (Fed. Cir. 2001).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(d).  An exception exists when the cause of an alcohol 
related disability is due to involuntary alcohol abuse due to 
a service-connected condition.  Id. at 1376-77.

In this case, there is no competent medical evidence of 
record indicating that the veteran's service connected post 
hemigastrectomy and vagotomy for duodenal ulcer contributes 
in any way to a gastritis disability.  Furthermore, there is 
no competent medical evidence that the veteran's past alcohol 
usage was involuntary in nature due to a service connected 
cause.  Rather, the competent medical evidence shows 
gastritis of alcohol abuse origin for which compensation is 
barred.  Accordingly, the Board finds that the criteria for 
higher rating under DC 7348 also have not been met for any 
time during the appeal period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability has on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's service connected disability at 
issue are encompassed in the schedular rating assigned.  In 
this respect, the Board finds no symptoms attributable to 
service connected disability which are not squarely addressed 
in the rating criteria applicable to his claim.

As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A pre-adjudicatory RO letter dated August 2003 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties upon himself and VA in developing his claim.  
Specifically, he was advised to submit evidence that his 
disability had increased in severity, which may be 
substantiated by a statement from his doctor containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and tests.  
Additionally, he could also submit statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability became 
worse.  He was further advised that, if he had not recently 
been examined or treated by a doctor and he could not submit 
other evidence of increased disability, he could submit his 
own statement completely describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  

A pre-adjudicatory RO letter in May 2004 reiterated the 
developmental duties in this claim, to include an advisement 
that the veteran submit any evidence in his possession that 
pertained to his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

The Board is cognizant of the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), dated January 2008, 
regarding notice for increased rating claims in general.  In 
Vazquez-Flores, the Court held that notice complying with 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate an increased rating 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In this case, the pre-adjudicatory notice provided to the 
veteran substantially complied with the VCAA content notice 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, post-adjudicatory notices in March 2006 and July 
2007 advised the veteran that his disability ratings were 
determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, he had not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.

Additionally, the Board's June 2007 remand cited in full the 
criteria of DC 7308.

On review of the record, the actions of the veteran have 
demonstrated actual knowledge of the evidentiary 
requirements.  The veteran has submitted lay statements and 
testimony attesting to his current symptomatology, including 
a statement regarding his ideal weight as recounted from a 
physician's statement.  His has recited in detail the DC 
criteria applicable to his claim, demonstrating his actual 
knowledge of the dispositive issue in contention.  Clearly, 
the veteran has actual notice of the evidentiary 
requirements.  Furthermore, any timing deficiencies with his 
VCAA notice were cured with readjudication of his claim in 
the February 2008 supplemental statement of the case.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett, 20 Vet. 
App. 370, 376 (2006).

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA clinical records.  There are 
no outstanding requests to obtain any private treatment 
records for which the veteran has identified and authorized 
VA to obtain on his behalf.

As a result of a remand order by the Board, the veteran was 
afforded VA examination on August 2007 to evaluate the nature 
and severity of his service connected disability.  As there 
is no lay or medical evidence suggesting an increased 
severity of symptoms since his last VA examination capable of 
providing a higher rating still, there is no duty to provide 
further medical examination on this claim.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A rating greater than 20 percent for status post 
hemigastrectomy and vagotomy for duodenal ulcers is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


